PATTERSON, Judge.
The appellant, Billy Wayne Johnson, was convicted of the offenses of second degree kidnapping, first degree rape, and first degree robbery. He was sentenced, as a habitual offender, to a life sentence for the kidnapping conviction and to two terms of life without parole for the other two convictions, with said sentences to run concurrently.
We have reviewed Johnson’s two issues and find them to be without merit. We specifically note that, in regard to Johnson’s particular contentions directed to the admission of his fingerprint card, the majority of the subissues were not presented to the trial court and, thus, they are not before us. See Reeves v. State, 456 So.2d 1156, 1160 (Ala.Cr.App.1984). Moreover, the card’s disclosure of certain facts, which are arguably preserved for review, was not error, for’ those facts had already been proven, without objection, by the jailer’s detailed testimony, which preceded the introduction of the card. See Hunt v. State, 453 So.2d 1083 (Ala.Cr.App.1984), (overruled on other grounds, Ex parte Marek, 556 So.2d 375 (Ala.1989)). Finally, we hold that, assuming arguendo that the card was erroneously admitted, the error would have been harmless under the instant facts. In so holding, we rely upon Buchannon v. State, 554 So.2d 477 (Ala.Cr.App.1989).
The judgments are due to be, and they are hereby, affirmed.
AFFIRMED.
All Judges concur.